Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-12 and 25-36, without traverse, filed August 10, 2022 is acknowledged and has been entered.  Claims 13-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-36 are pending.  Claims 1-12 and 25-36 are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application is a continuation of PCT/US18/19694 filed on 02/26/2018, which claims the benefit of priority of Provisional Application Number 62/463,251 filed 02/24/2017.  Accordingly, the effective filing date of the instant application is February 24, 2017 which is the filing date of Provisional Application Number 62/463,251 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is vague and indefinite in reciting, “the kidney tissue sample is an expandable sample” because it is unclear how kidney tissue that is obtained or biopsied is expandable prior to it being prepared or processed to be expanded or enlarged, as claimed; and as specifically recited, “expandable” is a subjective term lacking a comparative basis for defining its metes and bounds.  The specification only teaches how to prepare and expand kidney tissue into an expandable sample. 
Claim 26 is vague and indefinite in reciting, “the kidney tissue sample is an expandable sample” because it is unclear how kidney tissue that is obtained or biopsied is expandable prior to it being prepared or processed to be expanded or enlarged, as claimed; and as specifically recited, “expandable” is a subjective term lacking a comparative basis for defining its metes and bounds.  The specification only teaches how to prepare and expand kidney tissue into an expandable sample. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 9, 10, 25, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shaw et al. (US 2006/0003356).
	Shaw et al. disclose a method for examining podocyte (kidney glomerulus cell) foot processes (podocyte adhesive apparatus- allows attachment to glomerular basement membrane (GBM)) using podocyte markers CD2-associated protein (CD2AP) and nephrin and analyzing foot process effacement using microscopy [0033-0036]. Shaw et al. found immunogold particle labeled podocytes expressing CD2AP predominantly along lateral borders of podocyte foot processes, wherein many particles localized in a region near or at the slit diaphragm (Figure 5; [0014, 0033, 0034]).
	Shaw et al. teach staining a kidney tissue sample (biopsy) with glomerular podocyte foot process-specific antibodies, specifically anti-CD2AP and anti-nephrin; and then subjecting the tissue sample to microscopic analysis ([0032, 0036, 0040, 0041]; Figure 2). Shaw et al. specifically teach that CD2AP is aberrantly localized in the podocytes exhibiting or undergoing foot process effacement [0041]. The kidney tissue samples as taught by Shaw et al. are previously preserved and fresh frozen; formalin fixed (paraformaldehyde), embedded in paraffin mounting medium (glycerol and phenylenediamine: FFPE); fluorophore antibody labeled (stained); and then viewed under epifluorescent microscope [0036]. Accordingly, Shaw et al. reads on Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 2-8, 11, 12, 26-32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2006/0003356) in view of Chen et al. (WO 2015/127183 (August 27, 2015)).
	Shaw et al. is discussed supra. Shaw et al. differs from the instant invention in failing to teach that the kidney tissue sample is an expandable tissue sample. 
	Chen et al. disclose a method of expanding a tissue sample (enlarged) in order to physically and optically magnify images of small structures in fixed cells and tissue samples for microscopic analysis (Abstract; [0004, 0007, 0009, 0019, 0025, 0036]). The tissue sample is an expandable tissue sample prepared by infusing a polyelectrolyte hydrogel composition which can swell macroscopically into the tissue sample [0007, 0008, 0019]. The expandable tissue sample is prepared by: 
a) contacting the sample which may be stained or labeled with a bi-functional linker (anchor moiety, divinylic crosslinker: N,N-alkylene bisacrylamides) that attaches or crosslinks to a swellable material or polymer (polyacrylate, hydrogel, acrylamide, methacrylate) during or after polymerization [0020, 0022, 0026, 0027, 0031]. The bifunctional linker comprises a protein-reactive chemical moiety such as succinimidyl ester of 6-((acryloyl)amino) hexanoic acid (AcX) (i.e. NHS ester) and a gel-reactive chemical moiety (methacryloyl group) [0015, 0026, 0038, 0047].
b) Permeating (infusing) the sample with swellable material precursors [0007, 0028, 0031, 0032, 0047];
c) Polymerizing the precursors to form a swellable polymer (polyacrylate, hydrogel) within the sample [0028, 0031, 0032, 0047]; and  
d) Incubating the sample with about 1-100 U/ml non-specific protease enzyme (200 µg/mL proteinase K, enzymatic digestion) in Tris buffer having a pH of 8 (between about 4 -12) which comprises 1 mM EDTA (metal ion chelator about 5 to about 100 mM), 0.5% Triton-X100 (non-ionic surfactant 0.1-1.0%), and 1M NaCl (monovalent salt 0.05-1.0 M) [0008, 0033, 0042].
Chen et al. further teach isotropically expanding the tissue sample by contacting the swellable polymer with a solvent or liquid to cause the swellable polymer to swell by absorbing the solvent [0034, 0035]. The tissue sample as taught by Chen et al. is previously preserved or fresh frozen; formalin fixed (paraformaldehyde); paraffin embedded (emdedding matrix) and stained tissue sample (fluorescent dye molecules) [0008, 0040].
With respect to claim 35, it is deemed that the sample in accordance to the teaching of Chen et al. is not mounted; hence, does not require de-coverslipping, mounting medium removal, re-hydration, and antigen-retrieval. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the teaching of Chen in expansion microscopy of organ tissue into the method of Shaw in examining podocyte foot processes in kidney tissue to analyze effacement because Chen is generic in the type of organ tissue that can be processed for expansion microscopy which includes the kidney tissue in the method of Shaw that is subjected to optical microscopy. One of ordinary skill would have been motivated to incorporate the teaching of Chen in organ tissue expansion microscopy into the kidney tissue sample of Shaw because expansion microscopy allows physical expansion and enlargement of organ tissue such as kidney for physical and optical magnification; thereby, enabling better resolution of the tissue sample such as in imaging of aberrant localization of podocytes exhibiting or undergoing foot process effacement in the method of Shaw.
 
6. 	No claims are allowed.

Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Chen et al. (Expansion Microscopy. Sciencexpress. 1126/science.1260088. pp. 1-10 (15 January 2015)) teach synthesizing a swellable polymer network within specimen which allows it to physically expand, resulting physical magnification of the tissue (Abstract).
	Testagrossa et al. (Immunohistochemical expression of podocyte markers in the variants of focal segmental glomerulosclerosis. National Dial Transplant 28: 91-98 (2013)) teach immunohistochemical testing of kidney biopsies for podocytes which are highly differentiated glomerular cells that do no proliferate under conditions. Podocyte molecular markers include CD2AP, nephrin, podocin, α-actinin, podocalyxin, synaptopodin, CD10, GLEPP-1, and WTI (Abstract; p. 91).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        

November 15, 2022